Affirming.
O.A. Stump, as county judge, and as citizen and taxpayer of Pike County, brought this suit against J.E. Stanley, jailer of Pike County, to recover fees alleged to have been received and retained by him in excess of the $5,000 limit fixed by the Constitution. From a judgment sustaining a special demurrer to, and dismissing the petition, this appeal is prosecuted.
The facts and questions of law are precisely the same as those involved in the case of Pike County, by O.A. Stump, County Judge, and as a Citizen and Taxpayer of Pike County, v. J.M. Young, 266 Ky. 588, ___ S.W.2d ___, where it was held that a special demurrer was properly sustained.
Judgment affirmed. *Page 591